BLATCHFORD, District Judge.
This is a libel filed by the United States, as the owners of the steamboat Flora, against the steam ferryboat Baltic, to recover for damages caused by a collision which took place between the two vessels, on the 19th of December, 1803, about half-past one o’clock in the afternoon, in the harbor of New York, about 300 yards distant from the Barge office dock, at the foot of Whitehall street. The Flora was attempting to make a landing at the westerly side of pier No. 1, East river, being the pier at the extreme east end of the Battery. The tide was strong flood, running from west to east, and the wind was blowing strong from the westward. From some cause, either because she missed her landing, and was in danger of being carried against the end of pier No. 1, by the force of the wind and tide, or because she desired to make room for another vessel which was at pier No. 1 to get out, the Flora backed out, after having gone in bow on and .got her stem within the end of the pier. The wind and tide swept her stern to the eastward, and she kept her stern way on, with her engine in motion working backward, until she came in collision with the Baltic, which was on her regular trip from Brooklyn to her slip at the foot of Whitehall street. New York. The Baltic did everything she was bound to do, by slowing to half speed, and then stopping, and then backing, to avoid the collision. That she did not do more, as, for instance, that, instead of stopping at once, the moment she saw the Flora backing, at a distance off which then was perhaps half a mile, she slowed to half speed, was no fault on her part. She could have had no reason to suppose, and was not bound to suppose, that the FÍora would keep on backing so as to make a collision probable. She slowed to half speed the moment she saw the movement of the Flora, and she stopped and backed as soon as she had any reasonable ground for apprehending that a collision was *563imminent. There was nothing in view from the Baltic as a canse for the hacking of the Flora, and nothing to indicate that there was or would be a necessity for the Flora to back to the extent she did. But, with the wind and tide such as they were, the slowing of the Baltic was a proper. precaution. There having been no fault on the part of the Baltic, a decree dismissing the libel must, of course, be entered. But in addition to this, the evidence shows reckless carelessness on the part of the Flora. She appears to have blindly backed out into the harbor, with no person on her after deck to look towards the direction in which she was backing, and give signals from that part of the vessel, and no person on the lookout anywhere, and no person anywhere on her deck, except one man in her pilot house, whose attention was ■directed towards objects at the westward in the Hudson river. No reason is shown for her backing as far as she did. All the damage she suffered by the collision was the consequence of her own careless navigation. A decree will be entered dismissing the libel.